
	
		II
		112th CONGRESS
		2d Session
		S. 2155
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2012
			Ms. Stabenow (for
			 herself, Mr. Brown of Ohio,
			 Ms. Klobuchar, Mr. Coons, Mr.
			 Conrad, Mr. Casey,
			 Mr. Tester, Mr.
			 Carper, Mr. Harkin, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to promote biobased manufacturing.
	
	
		1.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
			(1)in paragraph
			 (6)—
				(A)in subparagraph
			 (C), by striking or;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(E)renewable
				chemicals.
						;
				(2)in paragraph (7),
			 by striking subparagraph (A) and inserting the following:
				
					(A)converts
				renewable biomass into biofuels, renewable chemicals, or biobased products;
				and
					;
			(3)in paragraph
			 (11), by striking or compound and inserting , compound,
			 or renewable chemical;
			(4)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
			(5)by inserting
			 after paragraph (12) the following:
				
					(13)Renewable
				chemicalThe term renewable chemical means a
				monomer, polymer, plastic, formulated product, or chemical substance produced
				from renewable
				biomass.
					.
			2.Biobased markets
			 program
			(a)In
			 generalSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (2)(A)(i)—
						(i)in subclause (I), by striking
			 and at the end;
						(ii)in
			 subclause (II)(bb), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(III)establish a
				targeted biobased-only procurement requirement under which the procuring agency
				shall issue a certain number of biobased-only contracts when the procuring
				agency is purchasing products, or purchasing services that include the use of
				products, that are included in a biobased product category designated by the
				Secretary.
								;
				and
						(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (B)—
							(I)in clause
			 (v)—
								(aa)by
			 inserting as determined to be necessary by the Secretary based on the
			 availability of data, before provide information;
			 and
								(bb)by
			 striking and at the end;
								(II)by redesignating
			 clause (vi) as clause (vii); and
							(III)by inserting
			 after clause (v) the following:
								
									(vi)require
				reporting of quantities and types of biobased products purchased by procuring
				agencies; and
									;
				and
							(ii)by
			 adding at the end the following:
							
								(F)Required
				designationsNot later than 1 year after the date of enactment of
				this subparagraph, the Secretary shall begin to designate intermediate
				ingredients or feedstocks and assembled and finished biobased products in the
				guidelines issued under this
				paragraph.
								;
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (3)—
						(i)by
			 striking The Secretary and inserting the following:
							
								(A)In
				generalThe Secretary
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Auditing and
				complianceThe Secretary may carry out such auditing and
				compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A).
								;
				and
						(B)by adding at the
			 end the following:
						
							(4)Assembled and
				finished productsNot later than 1 year after the date of
				enactment of this paragraph, the Secretary shall begin issuing criteria for
				determining which assembled and finished products may qualify to receive the
				label under paragraph
				(1).
							;
					(3)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
				(4)by inserting
			 after subsection (c) the following:
					
						(d)Outreach,
				education, and promotion
							(1)In
				generalThe Secretary may engage in outreach, educational, and
				promotional activities intended to increase knowledge, awareness, and benefits
				of biobased products.
							(2)Authorized
				activitiesIn carrying out this subsection, the Secretary, at a
				minimum, may—
								(A)conduct consumer
				education and outreach (including consumer and awareness surveys);
								(B)conduct outreach
				to and support for State and local governments interested in implementing
				biobased purchasing programs;
								(C)partner with
				industry and nonprofit groups to produce educational and outreach materials and
				conduct educational and outreach events;
								(D)sponsor special
				conferences and events to bring together buyers and sellers of biobased
				products; and
								(E)support pilot and
				demonstration projects.
								;
				and
				(5)in subsection (h)
			 (as redesignated by paragraph (3))—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking and at the end;
						(ii)in
			 subparagraph (B)(ii), by striking the period at the end and inserting a
			 semicolon; and
						(iii)by adding at
			 the end the following:
							
								(C)the progress made
				by other Federal agencies in compliance with the biobased procurement
				requirements, including the quantity of purchases made; and
								(D)the status of
				outreach, educational, and promotional activities carried out by the Secretary
				under subsection (d), including the attainment of specific milestones and
				overall results.
								;
				and
						(B)by adding at the
			 end the following:
						
							(3)Economic impact
				study and report
								(A)In
				generalThe Secretary shall conduct a study to assess the
				economic impact of the biobased products industry, including—
									(i)the quantity of
				products sold;
									(ii)the value of the
				products;
									(iii)the quantity of
				jobs created;
									(iv)the quantity of
				petroleum displaced;
									(v)other
				environmental benefits; and
									(vi)areas in which
				the use or manufacturing of biobased products could be more effectively used,
				including identifying any technical and economic obstacles and recommending how
				those obstacles can be overcome.
									(B)ReportNot
				later than 180 days after the date of enactment of this subparagraph, the
				Secretary shall submit to Congress a report containing the results of the study
				conducted under subparagraph
				(A).
								.
					(b)Conforming
			 amendmentSection 944(c)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16253(c)(2)(A)) is amended by striking section
			 9002(h)(1) and inserting section 9002(b).
			3.Biorefinery,
			 renewable chemical, and biobased product manufacturing assistanceSection 9003 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103) is amended—
			(1)in the section heading, by inserting
			 , renewable chemical, and
			 biobased product manufacturing after
			 Biorefinery;
			(2)in subsection (a), by inserting
			 renewable chemicals, and biobased product manufacturing after
			 advanced biofuels,; and
			(3)in subsection (c)—
				(A)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(B)by adding at the
			 end the following:
					
						(3)grants and loan
				guarantees to fund the development and construction of renewable chemical and
				biobased product manufacturing
				facilities.
						.
				4.Biomass research
			 and developmentSection
			 9008(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8108(e)) is amended—
			(1)in paragraph
			 (3)—
				(A)in the matter
			 preceding subparagraph (A), by striking 3;
				(B)by striking
			 subparagraph (A); and
				(C)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
				(2)in paragraph
			 (6)(A)(iv), by striking (A), (B), and (C) and inserting
			 (A) and (B).
			
